[EDITORS' NOTE:  THE OPINION ORIGINALLY APPEARING ON THESE PAGES WAS MORE FULLY REPORTED WITH ARGUMENT OF COUNSEL IN 5 Hayw. 246, AND IS THEREFORE, OMITTED HERE.] *Page 217 
[EDITORS' NOTE:  THE OPINION ORIGINALLY APPEARING ON THESE PAGES WAS MORE FULLY REPORTED WITH ARGUMENT OF COUNSEL IN 5 Hayw. 246, AND IS THEREFORE, OMITTED HERE.] *Page 218 
[EDITORS' NOTE:  THE OPINION ORIGINALLY APPEARING ON THESE PAGES WAS MORE FULLY REPORTED WITH ARGUMENT OF COUNSEL IN 5 Hayw. 246, AND IS THEREFORE, OMITTED HERE.] *Page 219 
[EDITORS' NOTE:  THE OPINION ORIGINALLY APPEARING ON THESE PAGES WAS MORE FULLY REPORTED WITH ARGUMENT OF COUNSEL IN 5 Hayw. 246, AND IS THEREFORE, OMITTED HERE.] *Page 220